DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities: in line 1, “Method” should apparently read --a method--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the testing" in line 1 and “the use” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the geometrical dimensions" in line 2 and “at least said first and/or second test conditions” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Second test conditions have not been previously recited by claim 1.
Claim 7 recites the limitation "the reconstructed geometrical dimensions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the test supporting device" in line 3 and “the geometrical dimensions” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the reconstructed geometrical dimensions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awunor et al., “A multicenter study to quantify systematic variations and associated uncertainties in source positioning with commonly used HDR afterloaders and ring applicators for the treatment of cervical carcinomas,” Int. J. Med. Phys. Research and Practice, vol. 42 no. 8, p. 4472-4483, Aug. 2015 (hereinafter known as “Awunor”).
Regarding claim 1, Awunor discloses a device for supporting the testing of a brachytherapy applicator prior to the use of the brachytherapy applicator in high dose rate or pulsed dose rate brachytherapy radiation treatments (Abstract; Fig. 1; capable of such use), said device comprising: a radiation capturing screen (film), an imaging holder positioned at a distance from the radiation capturing screen and being arranged for accommodating a radiation emitting source in a first test condition (Fig. 1; e.g., the ring adapter or ring clamp can accommodate such a source through them, as they hold the applicator through which the source passes); an application test holder positioned between the imaging holder and the radiation capturing screen, the applicator test 
Regarding claim 2, Awunor discloses that the device comprises radiation emitting source drive means arranged for driving in said first test condition said radiation emitting source through said imaging holder (afterloader; drives source through the imaging holder as it moves through the ring applicator).
Regarding claim 3, Awunor discloses that said radiation emitting source drive means is further arranged for driving in a second test condition said radiation emitting source through said brachytherapy applicator, being held by said applicator test holder (afterloader; drives source through the ring applicator).
Regarding claim 4, Awunor discloses that said radiation emitting source drive means is connected to an afterloading apparatus (four different afterloader types).
Regarding claim 5, Awunor discloses that the device comprises image processing means for visualizing and quantifying the geometrical dimensions of said brachytherapy applicator based on processing the subsequent, independent images being captured in at least said first and/or second test conditions (Methods; Figs. 2, 3).
Regarding claim 6, Awunor discloses that the image processing means is arranged for correcting the subsequent, independent images for background exposure signals (Sections 2B-2E, 3A).
Regarding claim 7, Awunor discloses that the image processing means is arranged in generating applicator dimension data relating to the reconstructed 
Regarding claim 14, Awunor discloses a brachytherapy afterloading apparatus comprising radiation emitting source drive means being connected to said device (four different afterloader types).

Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests capturing radiation with a screen with the source in a first position in the imaging holder in images of a first type, capturing radiation with the screen with the source in a second position in the brachytherapy applicator in images of a second type, and visualizing and quantifying geometrical dimensions of the applicator based on processing the images of the first and second types.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791